 8:20-cv-00162-RGK-PRSE Doc # 47 Filed: 06/15/21 Page 1 of 1 - Page ID # 357




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MICHAEL L. CAIRNS,                                           8:20CV162

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

JAMES KOZEL,

                    Defendant.


       The court is in receipt of correspondence from Plaintiff, dated June 10, 2021,
in which he requests certain advice about locating a potential witness and obtaining
an affidavit from another individual (Filing 46). Treated as a motion, the request will
be denied. The court cannot provide any legal advice to Plaintiff. McGrone v. Boyd,
No. 8:18CV233, 2019 WL 2583841, at *5 (D. Neb. June 24, 2019); see Mala v.
Crown Bay Marina, Inc., 704 F.3d 239, 244 (3d Cir. 2013) (“[A] ‘trial judge is under
no duty to provide personal instruction on courtroom procedure or to perform any
legal “chores” for [a pro se litigant] that counsel would normally carry out.’ …
Judges must be impartial, and they put their impartiality at risk—or at least might
appear to become partial to one side—when they provide trial assistance to a party.”)
(quoting Pliler v. Ford, 542 U.S. 225, 231 (2004)).

       IT IS THEREFORE ORDERED that Plaintiff’s motion for legal advice
(Filing 46) is denied.

      Dated this 15th day of June, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
